EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 02/24/2022.
	Claims 1, 4-5, 7-10, 12, 15, 17 and 19 have been amended. Claims 2-3, 11 and 16 have been canceled. Overall, claims 1, 4-10, 12-15 and 17-20 are pending in this application.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.    
	Authorization for this examiner's amendment was given in a telephone interview with Mrs. Carol L. Druzbick, Esq. (Reg. No. 40,287) on Apr. 28, 2022.  During telephone conversation with Mrs. Druzbick, an agreement was reached to amend claims 5 and 19.
	 The application has been amended as follows: 

	Claim 5: (Currently Amended)
	-- A scroll compressor, comprising: 
	a casing configured to store oil in an oil storage chamber at a lower portion thereof;
 	a drive motor provided inside of the casing; 
	a rotary shaft coupled to the drive motor and having a first oil supply path through which the oil stored in the oil storage chamber of the casing is guided upward; 
	a main frame provided under the drive motor; 
	a fixed scroll provided under the main frame and having a fixed scroll end plate, a fixed scroll sidewall formed that protrudes upward from an outer circumferential portion of the fixed scroll end plate, and a fixed wrap configured to protrude from an upper surface of the fixed scroll end plate, wherein at least one oil groove is formed in a thrust surface of the fixed scroll sidewall; and 
	an orbiting scroll provided between the main frame and the fixed scroll and having an orbiting scroll end plate having a rotary shaft coupler coupled to the rotary shaft, which passes through the rotary shaft coupler, and an orbiting wrap engaged with the fixed wrap to form a compression chamber, wherein the at least one oil groove includes: 
		at least one first oil groove formed in a ring shape in the thrust surface along an outer circumferential surface of the fixed scroll sidewall; and 
		at least one second oil groove formed in the thrust surface between the first oil groove and the fixed wrap, wherein the oil guided upward through the first oil supply path sequentially passes through a high pressure area formed between the main frame and the orbiting scroll and a medium pressure area and is guided to the at least one oil groove, wherein the oil guided to the at least one oil groove is4Serial No. 16/914,726Docket No. DAE-0016.01 Reply to Office Action of supplied to the thrust surface of the fixed scroll, wherein a profile of a thrust reaction force acting on the orbiting scroll is changed by the oil supplied to the thrust surface of the fixed scroll, and wherein an injection pressure acting on the orbiting scroll is added to the thrust reaction force in a same direction as the thrust reaction force. --
	Claim 19: (Currently Amended)
	-- A scroll compressor, comprising: 
	a casing configured to store oil in an oil storage chamber at an inner space thereof; 
	a drive motor provided inside of the casing; 
	a rotary shaft coupled to the drive motor and having a first oil supply path through which the oil stored in the oil storage chamber of the casing is guided upward; 
	a main frame provided at one side of the drive motor; 
	a fixed scroll provided at one side of the main frame and having at least one oil groove formed in a thrust surface thereof; 
	and an orbiting scroll provided between the main frame and the fixed scroll and engaged with the fixed scroll and performing an orbiting movement to form a compression chamber, wherein the oil guided upward through the first oil supply path is guided to the at least one oil groove through the main frame and the orbiting scroll, and wherein the at least one oil groove includes:10Serial No. 16/914,726Docket No. DAE-0016.01 
		Reply to Office Action of at least one first oil groove formed in the thrust surface along an outer circumferential surface of a fixed scroll sidewall of the fixed scroll; and 
		at least one second oil groove formed in the thrust surface between the at least one first oil groove and a fixed wrap protruding from an upper surface of a fixed scroll end plate of the fixed scroll, wherein the oil guided upward through the first oil supply path sequentially passes through a high pressure area formed between the main frame and the orbiting scroll and a medium pressure area and is guided to the at least one oil groove, wherein the oil guided to the at least one oil groove is supplied to the thrust surface of the fixed scroll, wherein a profile of a thrust reaction force acting on the orbiting scroll is changed by the oil supplied to the thrust surface of the fixed scroll, and wherein an injection pressure acting on the orbiting scroll is added to the thrust reaction force in a same direction as the thrust reaction force. --
The amendment to claims 5 and 19 have been entered to define the claimed invention as set forth in the Office Action mailed on 02/24/2022.


Allowable Subject Matter
Applicants’ amendments filed on 02/24/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claims 1, 4-10, 12-15 and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
	- Regarding claim 1: claims 2-3 have been canceled in that the subject matter of these claims has already been incorporated into the independent claim 1 in the amendment filed on 02/24/2022; therefore, claims 1 and its dependent claims are allowable.
	- Regarding claim 5: a dependent claim 5 has been rewritten in independent form including all the limitations of the base claim and any intervening claim in the amendment filed on 02/24/2022; therefore, claims 5 and its dependent claims are allowable.
	- Regarding claim 10: claim 11 has been canceled in that the subject matter of claim 11 has already been incorporated into the independent claim 10 in the amendment filed on 02/24/2022; therefore, claims 10 and its dependent claims are allowable.
	- Regarding claim 15: claim 16 has been canceled in that the subject matter of claim 16 has already been incorporated into the independent claim 15 in the amendment filed on 02/24/2022; therefore, claims 1 and its dependent claims are allowable.
	- Regarding claim 19: the subject matter of claims 2 and 5 has already been incorporated into the independent claim 19 in the amendment filed on 02/24/2022; therefore, claims 19 and its dependent claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is 571-272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746